Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 9, 2015

                                           No. 04-15-00656-CR


                                           The STATE of Texas,
                                                Appellant

                                                     v.

                                            Gwen JENNINGS,
                                                Appellee

                             From the County Court at Law, Kerr County, Texas
                                        Trial Court No. CR141129
                                 Honorable Susan Harris, Judge Presiding

                                                 ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to January 13, 2016.

                                                            PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Harold J. Danford                            Heather Stebbins
                 Danford Law Firm                             Kerr County Attorney
                 813 Barnett Street                           700 Main Street, BA-103
                 Kerrville, TX 78028                          Kerrville, TX 78028-2215